Case 2:19-cv-11076-LJM-EAS ECF No. 40, PageID.787 Filed 12/17/20 Page 1 of 1




                               UNITED STATES DISTRICT COURT
                               EASTERN DISTRICT OF MICHIGAN
                                    SOUTHERN DIVISION

DAVONTAE ROSS, et al.,

          Plaintiffs,                                Case No. 19-11076
                                                     Honorable Laurie J. Michelson
v.

HONORABLE CHIEF JUDGE OF
MICHIGAN’S 36TH DISTRICT COURT, et
al.,

          Defendants.


                          NOTICE OF TELEPHONE CONFERENCE


          On April 12, 2021 at 10:00 a.m., the Court will hold a telephone status conference in this

matter.

          To participate in the conference, dial into the Eastern District of Michigan’s telephone

conference system at (866) 434-5269. The system will then provide directions for joining the

call; when asked for an access code, use 9819334. If possible, please refrain from participating in

the conference on a cell phone.

          Dated: December 17, 2020


                                       s/Erica Karhoff
                                       Case Manager to
                                       District Judge Laurie J. Michelson
                                       (313) 234-5095
